Citation Nr: 1611499	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  14-13 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher initial rating, greater than 50 percent since June 14, 2005, for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the United States Army from April 1975 until July 1975, and from March 1976 until November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, implementing an August 2012 grant of service connection for PTSD by the Board.  

In October 2015, the Veteran's representative testified on her behalf before the undersigned Veterans Law Judge at a hearing held in Muskogee.  During the hearing, the Veteran's representative confirmed that she was only appealing that portion of the rating period during which PTSD was rated as 50 percent disabling.  A complete transcript of the hearing has been associated with the claims file.  Her representative also waved initial Agency of Original Jurisdiction (AOJ) consideration of newly added evidence, and a written waiver was also associated with the claims file.

A rating of 70 percent but no higher, effective June 14, 2005 is granted.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, using the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  In order for a rating of greater than 70 percent, there must be evidence of:

Total occupational and social impairment, due to such symptoms as: 
* gross impairment in thought processes or communication; 
* persistent delusions or hallucinations; grossly inappropriate behavior; 
* persistent danger of hurting self or others; 
* intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); 
* disorientation to time or place; 
* memory loss for names of close relatives, own occupation, or own name.

In this Veteran's case, the Board has reviewed all of the evidence available, including private treatment records, VA treatment records, and written statements from the Veteran, but finds that PTSD has not been productive of total occupational and social impairment at any time since June 14, 2005.  Without evidence of total impairment, VA cannot award a rating of greater than 70 percent, and cannot fully grant the claim.


FINDING OF FACT

Throughout the initial rating period on appeal, PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms including near-continuous panic and depression affecting the ability to function independently, appropriately and effectively; impaired impulse and anger control; loss of energy and motivation; sleep disturbance; invasive thoughts; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating 70 percent for PTSD have been met since June 15, 2005.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Explanation of Applicable Laws, Regulations, and Cases

As stated above, disability evaluations are determined using the criteria described by VA regulations in the Schedule for Rating Disabilities under Part 4 of Title 38 of the Code of Federal Regulations.  PTSD, specifically, is rated under the General Rating Formula for Mental Disorders, see 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411, as follows:

Rating Criteria 
Rating
assigned
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
50

Practically speaking, the use of the phrase "such symptoms as," above, followed by a list of examples, only provides guidance as to the severity of symptoms contemplated for each rating, and allows the Board to consider other symptoms particular to each veteran and disorder, and the effect of those symptoms on social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

The period on appeal stretches for over a decade, and while all evidence has been considered in detail, not every fact is necessarily discussed below.  Nonetheless, the Veteran should be aware that all available evidence and all potential avenues for a full grant of the benefit sought have been considered whether expressly addressed or not, in the light most favorable to the Veteran and her claim.

Veteran's Contentions

The Veteran's reports of symptoms are admissible and probative in describing the way in which she feels her disability affects her day-to-day living.  Thus, the Board has fully considered her contentions and reports of symptoms, including July 2007 written testimony in which she wrote that she has "problems focusing and finishing thoughts, symptoms of depression, anxiety, panic attacks, fears . . . with daily living, agoraphobia, situational disorders, stress, tension, insomnia, [and] nightmares."  Treatment and examination have confirmed that the foregoing symptoms are related to her PTSD.

Board's Consideration and Analysis of Facts and Contentions

The Board initially finds that throughout the period on appeal, from June 2005, PTSD has been 70 percent disabling.  Treatment and examination reports clearly demonstrate that the disability has been manifest by deficiencies in work, family relations, judgment, thinking, and mood, with symptoms including cognitive speech disorders, frequent feelings of panic affecting her activities of daily living, impaired impulse and anger control, and difficulty in adapting to stressful circumstances.  While severe, however, at no time have her symptoms risen to a level which warrants a 100 percent (i.e., total) evaluation.

In June 2005, she reported poor sleep and nightmares almost every night "from which she awakens screaming, sweating, and shaking."  She had intrusive thoughts about in-service events on a daily basis; these were stressful and disturbing, and resulted in negative feelings "for a period of time afterwards."  Anxiety, tension, and nervousness were present "most of the time," with "occasional" panic attacks.  The Veteran was depressed, without a sense of hopefulness, had low energy and was sad, tearful, and irritable "with a short fuse and cannot control it."  She avoided watching TV and movies, as well as crowds, could not "stand to be around people," and "had difficulty forming close emotional ties with people over the years."  Her startle reaction was exaggerated, and when leaving her home she was "vigilant - looking, checking, making sure everything is safe in the areas that she is about enter."

On mental status examination, cognitive function testing indicated adequate memory recall, good verbal analysis skills, but somewhat limited verbal abstracting skills.  There was no clinical impairment of thought process or communication which would have a significant impact on social or workplace functioning.  Nonetheless, the examiner commented on evidence of increased arousal, difficulty sleeping, and "considerable irritability and anger."  The examiner also noted "difficulty concentrating . . . [and] evidence of hypervigilance and exaggerated startle response.  He concluded that her "social activities appear to be considerably limited," staying at home almost all of the time, and isolating herself on her computer.  Additionally "her work career is severely limited due to her PTSD-related phenomena, especially her difficulty being around other people and her short fuse which makes such relationships difficult."  The examiner described a "considerable degree of dysfunction in her social activities and in her work capacity." 

Treatment records include June 2009 endorsements of a lack of interest or pleasure in doing things, depressed and hopeless feelings, difficulty sleeping, and poor energy.  Crucially, she was having trouble concentrating on things such as reading the newspaper or watching television, and was moving and speaking slowly.  One month later, she described panic attacks.

Similar symptoms continued to be present over the course of the ensuing years, including on VA examination in September 2012 when she endorsed significant anxiety, depression and substance dependency issues.  The examiner began by describing the Veteran as having "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood" - echoing the criteria for a 70 rating.  Examination revealed recurrent and distressing intrusive thoughts as well as distressing dreams relating to her stressor events.  She also had intense psychological distress at exposures to internal or external cues that symbolized or resembled aspects of the traumatic event. 

Due to these symptoms, the Veteran exhibited many behaviors of avoidance, manifest by markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, a restricted range of affect, and a sense of a foreshortened future.  Symptoms of increased arousal included difficulty falling and staying asleep, irritability and outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  Additionally, the Veteran showed evidence of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic affecting the ability to function independently, appropriately, and effectively, mild memory loss, flattened affect, intermittently illogical, obscure, or irrelevant speech patterns, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and impaired impulse control with unprovoked irritability and periods of violence.

This most recent VA examination clearly shows the severity of the Veteran's PTSD symptoms, and post-examination treatment records confirm a similar level of symptomatology.  In September 2014, for example, the Veteran endorsed anxiety and depression with ongoing sleep deficiency.  She was socially withdrawn, self-isolating, had low energy and poor motivation, and was irritable during day time.  In February 2015, she reported "having violent episodes" and "getting angry with everybody," as a result of which she was continuing to stays at home "mostly not to get into trouble."  Other ongoing symptoms included anxiety, insomnia, feelings of helplessness and hopelessness, a lack of motivation and isolation, as well parapodia when in public places.

As the Board has repeatedly indicated above, it is recognized that PTSD symptoms are severe and productive of occupational and social impairment.  However, at no time has there been any evidence - to include in statements by the Veteran - of gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss.  Without these or similarly limiting symptoms, a 100 percent rating simply is not warranted on a schedular basis.


Extraschedular Consideration

Having evaluated PTSD on schedular bases, the Board has also considered whether referral for an extraschedular rating is warranted for the same.  The schedular rating criteria used to rate the Veteran's service-connected PTSD above, reasonably describe and assess the Veteran's disability level and symptomatology.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  The evidence adequately reflects the symptoms of the Veteran's PTSD include nightmares, intrusive thoughts, anger, irritability, social isolation, hypervigilence, hyperarousal, excessive startle response, decreased concentration, anxiety, and depressed mood.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442 ; see also 38 C.F.R. § 4.21 (2015).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria - and the Board notes that the Veteran is not presently service-connected for any other disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Finally, the record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of PTSD.  Though PTSD causes her to have occupational difficulties, the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to her service-connected disability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.  

Accordingly, the Board concludes that the PTSD disability has been 70 percent disabling, and no higher, throughout the entire initial rating period since June 14, 2005.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations. 

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment to the  extent identified by the Veteran.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by VA examinations in June 2005 and September 2012 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

	(CONTINUED ON NEXT PAGE)


Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

An initial rating of 70 percent, and no higher, for PTSD is granted, from June 14, 2005.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


